-—• Upon the appeal of defendant The Church of the Pilgrims in the City of Brooklyn judgment is reversed on the law, with costs, the action is severed and judgment directed dismissing the complaint as to it, with costs. The evidence is insufficient to support a finding that the construction and maintenance of the church property was such that it caused an artificial discharge or accumulation of water upon the sidewalk which, upon freezing, constituted a nuisance. Furthermore, the evidence fails to show that the ice upon the sidewalk which caused plaintiff’s fall was formed from water discharged from the church property. Upon plaintiff’s appeal from that part of the judgment in favor of defendant The City of New York, dismissing her complaint, the judgment is reversed on the law and the facts and a new trial granted, costs to the appellant to abide the event. The jury found, upon sufficient evidence, that plaintiff was injured by falling upon the ice on the sidewalk in question and that a dangerous condition existed by reason of this ice. Snow and ice had been upon the sidewalk from December second to December seventh, yet the city had not inspected the walk or taken any steps to remedy the condition. It was shown that other walks nearby were clean. Under these circumstances, we think that the finding of the jury that the city was not charged with notice of *711the condition of the walk was against the weight of the evidence. Lazansky, P. J., Young, Hagarty, Scudder and Davis, JJ., concur.